Colony of Rhode Island etc. At a Court of Vice Admiralty held at Newport, In Sa Colony, On Friday the 29a day of Augst 1746. At 3 o the Clock P. M. Before the Honble William Strengthfield Esqr D. Judge The Court being opened and adjourned untill Tuesday next at 3 o the Clock P: M and opened accordingly Mr James Honeyman Comes into Court and Enacts and binds himself to pay Costs of Court, In case the Judge orders the Respondent to be acquitted
J Honeyman
Wra Crandall being sworn in Court, declares etc. Jona Yeatt being sworn, mate of the Brign Mairmaid
Langstaff Potter Cooper on board the Mairma being sworn in Court.
Ques: what knowledge have you of the appellants coming on board yr Vessel at Jamaica.
Anr That while at Jama the sa Crandall came on ba the Vessel in the morning, and the next day, at night the deponent came on board, and the sa Crandall and I had some words, upon wh the Cap* called up Crandall, and told him he must not come on board to Quarrel, and must look out for another birth, and that he would pay him for what he had done, and when we were off black River, or bore away to go in, he flipt his fingers, and said now for a better Vessel I asked him whether he would go home with us, no he said he would go home with Cap* Willcoks, The boat was sent the morning on ba Cap* Willcok’s for a Pilot, with Four hands of wh Crandall was one, and the sa Crandall did not come on board again
Ques. What was the difference between you and Crandall.
*384Anr I dont know
Ques: How long was Crandall on board yr Vessel.
Anr Above Two Months
Ques: Was he Sick or well.
Anr he was Sick the greatest part of the time being taken Sick about 3 weeks after he came on board. I further heard the Cap* say, the night after the difference arose, the Cap* told Sd Crandall, he might stay on board a fortnight or three weeks, and that he did not mind his Victualls for that time.
Ques. Did the sd Wm Crandall, come on Shore in the boat and act as a hand on board whilst you lay at Jama
Anr yes. Langstaff Potter
Thos Waley Marr being sworn in court
Ques: What knowledge have you of Crandall’s comeing on board yr Vessel at Jamaica.
Anr The Second day after he came on board at Jama there was some difference in the evening below. I think between the Cooper and Crandall, The Cap* came out of the Round house and said he would have no differ06 on board the Vessel, and he would pay him for what work he had done, and that he might look out for another Vessel.
Ques. Whether after the difference did he act as a mar1' on board sd Vessel as did his duty as Such.
Ansr He work on board the sd Vessel as much as any man whilst he was well, wh was about a Fortnight
Ques. What further knowledge have you of this affair
Anr When we were going into black River, I heard him say he intended to leave the vessel and go on board of Cap* Willcocks, and when we came to the mouth of black River, and came to< anchor, The Cap* ordered the boat to go for a Pilot, The sd Crandall, the Depo. and 2 others went in the boat on ba Cap* Willcocks, but he was not on board. They asked Crandall to go on Shore to look for Willcocks but he refused, we went on Shore without him but could not find Cap* Willcock and returned on board Willcocks Vessel again, we asked sd Crandall again to go on ba our Vessel, but he still refused and we returned on board our Vessel wh was under Sail and when we came on board the Brig* Cap* Hart asked where was the other hand, we said he was on board of Gap* Willcocks. The same day in the evening Cap* Hart went a Shore, and at night when the boat was comeing of, Crandall came on board the boat, the Cap* asked who was there, and where he was going he said he
Wm Crandal being Sworn in Court declares that he Entered on board the Brign Mairm4 whereof Wm Hart was master The sixth day of Feby. 1745. at Jamaica, at the monthly wages of Ten pounds, and did his duty on board as a Marr untill the Ninth day of May 1746
*385Newport Oct1' 24th 1746.
Samuel Durfey of Tivertown one of the people called Quakers affirmed as follows. I was at the House of Cap* Wm Hart on or about the First day of August last past after some conversation with the sa Hart I asked him some Questions concerning Wm Crandall, he talked very slightly of the Sa Crandall and told me if he had not been a good for nothing Fellow he might as well have had Sixty pounds due to him as nothing. He also told me the sd Crandall came to him in Jamaica, and desired to be shipt to proceed to Rhd Isd the sa Hart seemed at first to be unwilling, and told him he had gott all his hands, The sa Crandall told him he had rather come with him than any person else, as he had sailed with him before, accordingly the sa Hart told him he might go to work, and he would allow him; The sa Crandall then asked him what he would allow him, The sa Hart told him he would allow him Ten pounds per month, The sa Crandall thought it too little, but went to work, about a Two weeks, And took on board about Twenty Hogas, and then the sd Crandall was taken Sick, and confined to his Cabbin about Six weeks, The sd Hart further told me that he went to another part of the Island, near where one Thos Willcocks lay with his Vessel and sent up his boat with four hands on board of Willcocks for a Pilot to come into the Harbour, of wh the Sa Crandall was one, and his boat returned without him and his people told the sd Hart that Crandall intended to go home with Will-cocks, and afterwards the sa Hart was on Shoar and came down to his boat, and Crandall was on board, and the Sd Hart said How now Crandall what do you do here on board my boat, The sa Crandall told him he was going on board his Vessel, The Sa Hart asked him for what, He told, him to come home with him, Hart told him to gett out of the boat for he should not go home with him, The Sa Crandall seemed to be unwilling, and Hart told him if he did not go out directly he would break his head, accordingly the sd Crandall got out of the boat, and asked him to lett him have his Cloaths if he would not lett him come home with him The sa Hart at first told him it lay in his option, but afterwards lett him have them.